DETAILED ACTION
This Office Action is in response to the claims dated 10/13/2017.  Claims 1-63 are currently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a method for stimulating tear production in a patient by positioning a vibratory surface at a bony region on the patient’s face communicating with a parasympathetic nerve, and vibrating the vibratory surface at a frequencies selected to stimulate the lacrimal nerve to produce tears, classified in A61H23/02.
II. Claims 23-41, drawn to a handheld device for stimulating tear production in a patient including a vibratory surface including a housing having a vibratory surface to engage a bony region of a patient, and circuitry configured to vibrate the vibratory surface, classified in A61H2202/023.
III. Claims 42-47 and 55-59, drawn to a method for stimulating tear production in a patient by retracting an eyelid and engaging a vibratory surface against the retracted eyelid to stimulate tear production using ultrasonic frequencies, classified in A61H23/0245.
IV. Claims 48-54 and 60-64, drawn to a handheld device for stimulating tear production in a patient including a retractor having an eyelid-engaging end and a handle , classified in A61H2205/024.
The inventions are independent or distinct, each from the other because:
Inventions I and II and Inventions III and IV are directed to related products and processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of design, as the device and process of Inventions I and II are directed to a method and apparatus for produce tears by providing vibration to a bony region on a patient’s face to stimulate a patient’s parasympathetic nerve, and Inventions III and IV are directed to a method and apparatus for producing tears by retracting an eyelid, and providing ultrasound vibration at a retracted eyelid to open Meibomian glands to produce tears.  Inventions I and II and Inventions III and IV have a materially different mode of operation, as Inventions I and II are designed to stimulate a nerve on a bony region on a patient’s face, and Inventions III and IV are designed to stimulate the Meibomian glands on a retracted eyelid.  Because of this, the devices of Invention II and Invention IV have a materially different design, as Invention II is configured to provide lower frequency vibration while Invention IV is configured to provide ultrasound frequency, and Invention IV provides additional structure, such as a retractor for engaging a patient’s eyelid.  Furthermore, the inventions as claimed do not encompass 
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention I can be performed using a generic handheld vibrational massager, and the device of Invention II may be used to practice another and materially different process, such as performing a muscle massage.  
Inventions III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Invention III can be performed by having a practitioner manually retract a patient’s eyelid and using a handheld vibrational device that lacks a retractor, and the device of Invention IV may be used to practice another and materially different process, such as performing a muscle massage.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁  the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to James Heslin on 1/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785